Citation Nr: 9925810	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected anxiety neurosis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to a 
disability rating in excess of 30 percent for service-
connected anxiety neurosis.

In June 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The case was previously before the Board in September 1998, 
when it was remanded for additional medical records.  The 
requested development has been completed to the extent 
necessary.  The Board now proceeds with its review of the 
appeal.  

A written statement from the veteran was received by the RO 
in April 1999.  As the veteran's contentions are essentially 
duplicative of those already of record and considered by the 
RO, remand to the RO for the issuance of a supplemental 
statement of the case is not required.  38 C.F.R. § 19.31 
(1998).

The veteran has also claimed entitlement to service 
connection for a blood pressure disorder and obesity as 
secondary to his service-connected anxiety neurosis and 
entitlement to a total rating for compensation purposes on 
the basis of individual unemployability.  These claims have 
not yet been adjudicated and are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's service-connected anxiety neurosis prior to 
November 7, 1996, was manifested by distinct and unambiguous 
social and industrial impairment that was moderately large in 
degree, with a Global Assessment of Functioning (GAF) scale 
score of 60.

3.  From November 7, 1996, the veteran's service connected 
anxiety neurosis is manifested by panic attacks; depression; 
anxiety; constricted affect; stuttering; slow mentation; 
impaired memory, concentration and judgment; and a Global 
Assessment of Functioning (GAF) scale score of 60.    


CONCLUSION OF LAW

1.  Prior to November 7, 1996, the criteria for a disability 
rating higher than 30 percent for service-connected anxiety 
neurosis are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996).

2.  The criteria for a disability rating of 50 percent, and 
not more, for service-connected anxiety neurosis have been 
met from November 7, 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The RO originally granted the veteran entitlement to service 
connection for anxiety neurosis by means of a November 1980 
rating decision.  The RO assigned a noncompensable disability 
rating for this condition, effective from January 1980.  In 
August 1984, the veteran was assigned a 10 percent disability 
rating, effective from February 1984.  A 30 percent 
disability rating was thereafter assigned in April 1994, 
effective from December 1993.  The 30 percent disability 
rating has remained in effect since that time.

More recently, the veteran sought reevaluation of his 
service-connected anxiety neurosis in October 1996.  An 
October 1996 VA report of hospitalization reveals that the 
veteran denied taking any medication for his nerves.  He 
retired from the police department in 1991 because of a left 
knee disorder.  Since that time, he had been depressed off 
and on due to his inability to work and financial situation.  
He further complained of increased anxiety associated with 
physical complaints, fear being around people and being in 
close places, and worsening depression and nervousness for 
the past six weeks after losing his home due to failure to 
make payments.  Additional symptoms included sleep 
disturbance at night due to frequent urination, increased 
appetite with weight gain, lack of energy, lack of interest 
in all activities, and low self esteem.  The veteran reported 
that he could not do anything and had fleeting thoughts of 
suicide.

The veteran's appearance was fairly kept.  He was alert and 
conversed with fair eye contact.  He appeared very nervous, 
shaky and apprehensive.  He requested that the door of the 
examining room be open, complaining of feeling scared.  He 
was moderately stuttering, which worsened when he got 
nervous.  Sensorium and memory were grossly intact.  The 
veteran denied visual or auditory hallucinations, delusions 
or paranoid ideations.  Apart from the stuttering, he was 
able to answer all questions coherently and relevantly.  He 
denied current suicidal or homicidal ideation.  However, he 
complained of severe anxiety with physical complaints and of 
feeling scared if he was placed in "SOA" after the 
interview.  His mood was agitated and depressed with a blunt 
affect.  He showed limited insight into his condition.  

During hospitalization, the veteran was placed on suicide 
level I.  He responded well to all medication and therapy.  
Depression improved.  He verbalized no suicidal or homicidal 
ideations.  He became less anxious and nervous and presented 
no management problem.  On discharge, he was not depressed, 
suicidal or homicidal.  He did not verbalize any delusions or 
hallucinations.  He was not overtly psychotic nor a danger to 
himself or others.  His prognosis was described as fair if 
taking prescribed medications.  Pertinent diagnoses included 
major depression.  The examiner assigned a GAF scale score of 
60.

In support of his claim, the veteran provided documents 
showing that he was denied entitlement to VA vocational 
rehabilitation benefits in July 1996 on the grounds that 
training was not reasonably feasible because his service-
connected disability would not allow for any type of "out of 
house work."  His wife was assisting with his daily 
routines.  During an interview with a counseling psychologist 
in November 1994, the veteran reported problems with 
comprehension and short-term memory.  He stuttered in 
stressful situations and this produced a great deal of 
anxiety and frustration.  Based upon review of medical 
evidence, it was determined that the veteran's service-
connected disability was causing him difficulty and 
adjustment in his personal life and he was unable to maintain 
any employment based upon his previous employability as a 
police officer or working in the security area.  His 
psychological problems would not allow him to return to that 
particular type of environmental setting.

Also associated with the claims folder are VA outpatient 
treatment records of the veteran dated from 1996 to 1998.  In 
November 1996, the veteran reported an improved sleep pattern 
and denied suicidal thoughts.  He stated that he had some 
good days and some bad days, but mostly good days.  In 
December 1996, his mood was stable and not suicidal.  In 
February 1997, the veteran's wife stated that he may have had 
a panic attack when taking his medication.  He denied 
paranoia, hallucinations, and homicidal or suicidal 
ideations.  His depression was less than it the past.  The 
veteran admitted to anxiety and stated that this affected his 
relationship with his family members.  On mental status 
examination, he was alert and oriented times four.  His 
memory was intact and his mood anxious.  His affect was 
constricted.  He was not suicidal, homicidal or psychotic.  
In April 1997, the veteran reported that he was coping better 
at home.  He continued to be nervous and anxious from time to 
time.  Noise caused by his children made him anxious.  He 
showed insight into his anger and control of his actions.  In 
May 1997, the veteran was suffering panic attacks.  He broke 
down and started crying.  He stated that he was not able to 
breathe when the door was closed to his room. 

The veteran was afforded a VA examination in July 1997.  He 
stated that he last worked in 1993.  He was married with 
three children.  He denied receiving Social Security 
Administration (SSA) benefits.  He was on medication.  The 
veteran stated that his sleep was okay but he had early 
morning awakening.  He denied any nightmares.  His appetite 
was okay.  He had occasional crying spells.  He sat around 
the house most of the day and watched some television.  He 
drove and attended church on a weekly basis.  He cut his 
grass twice a week.  He reported that he was uncomfortable 
around a lot of people.  He got quite nervous at times.  The 
veteran stated that he could not stand having anyone behind 
him or getting frisky with him.  He had panic attacks with 
shortness of breath about once a week.  

The examiner noted that the veteran's affect was anxious and 
he stuttered.  He was oriented, verbal and alert.  He was 
appropriately dressed and cooperative.  He denied any 
homicidal or suicidal ideation or suicidal gestures in the 
past.  He also denied any hallucinations or paranoid 
ideations.  His mentation seemed slow.  His wife reported 
that he had reduced intelligence over the years.  The 
examiner noted that the veteran's 1994 Wide Range Achievement 
Test (WRAT) was inconsistent with his educational level and 
overall previous level of intellectual functioning.  His 
memory, concentration and judgment seemed impaired.  The 
examiner diagnosed a generalized anxiety disorder and a 
depressive disorder, not otherwise specified.  A GAF scale 
score of 60 (occasional panic attacks, avoids people) was 
assigned.  The examiner stated that impairment from 
depression was minimal when compared to the veteran's anxiety 
disorder which in and of itself corresponded to an industrial 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  An August 1997 computed tomography (CT) 
scan of the veteran's head, which had been recommended by the 
examiner to rule out any organic dementia process, was 
normal.      

Additional VA outpatient treatment records indicated that in 
August 1997 it was permissible for the veteran to drive while 
taking his medication.  He was somewhat anxious and 
stuttered.  He reported some panic and anxiety attacks, but 
was able to tell when they were approaching and stopped to 
focus on breathing and relax.  He was communicating better 
with his wife.  He denied suicidal ideas and there was no 
evidence of psychotic thinking.  He reported periods of 
depression, but would get involved in activities to try to 
cope.  He also complained of forgetfulness and decreased 
concentration.  He was neatly dressed and conversive.  The 
veteran was described as stable on mental status examination 
in September 1997 and March 1998.  

The veteran and his wife testified at a personal hearing 
before the Board in June 1998.  The veteran stated that on an 
average day he spoke to family members, cleaned the car, and 
helped his wife with chores.  He had very little activity 
outside of the home.  He did not belong to any clubs or 
organizations.  Crowds bothered him.  The veteran's wife 
stated that he had random panic attacks that ranged from mild 
to severe (to the point of crying and being fearful).  He had 
not had one for a couple of months.  He also had mood swings 
with his children.  She stated that she once contemplated 
divorce because the veteran was so dependent upon her.  The 
veteran was reportedly not the same person.  He was not able 
to be in crowds (5 or 6 people).  The veteran stated that the 
frequency of his panic attacks varied.  They lasted about 30 
to 45 minutes.  His wife stated that in the past six months 
he suffered five or six panic attacks and prior to that they 
occurred maybe twice a week.  He also had difficulty speaking 
and memory lapses.  The veteran denied receiving SSA benefits 
or private medical treatment.  

VA outpatient treatment records dated in August 1998 showed 
that the veteran reported that his sleep and appetite were 
okay.  He denied any hallucinations, paranoid ideation, or 
homicidal and suicidal ideations.  He was oriented.  He still 
lived with his wife and three children and was not working.  
He had a strong marriage and received good support from his 
sons.  He became tearful in relating that there was a time 
when his children were afraid of him.  He was rebuilding 
those relationships and felt they had a good understanding of 
each other.  


II.  Legal analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
anxiety neurosis within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

The veteran has been afforded a VA examination and a personal 
hearing and his treatment records, including a VA vocational 
and rehabilitation assessment, have been associated with the 
file.  He has denied receiving SSA benefits or treatment by 
any private physicians.  The CT scan recommended by the VA 
examiner in July 1997 was conducted in August 1997.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected anxiety neurosis is evaluated 
under Diagnostic Code 9400.  During the pendency of this 
claim, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a disability rating in excess of 30 percent from 
November 7, 1996, forward under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, the Board 
cannot apply the revised mental disorder rating schedule. 

The veteran's claim arose when the RO received a report of 
the veteran's October 1996 hospitalization.  The RO received 
the report on November 19, 1996.  However, VA regulations 
provide that the date of hospital admission will be the date 
of receipt of the claim.  38 C.F.R. § 3.157 (1998).  The 
veteran was admitted on October 6, 1996, and that is the date 
of the claim for increase.

The new regulations were in effect when the November 1996 
rating decision was made and were considered by the RO.  The 
RO considered the veteran's claim for a disability rating in 
excess of 30 percent for his service-connected anxiety 
neurosis both under the criteria for evaluating the degree of 
impairment resulting from a mental disorder prior to 
revisions to that criteria which were made in November 1996 
and under the revised criteria in the VA Schedule for Rating 
Disabilities.  Moreover, the veteran was given an opportunity 
to respond.  Accordingly, he will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating anxiety neurosis prior to the 
revisions made to this criteria in November 1996, a 30 
percent rating was assigned for "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment.  A "considerable" impairment in the 
ability to establish or maintain effective or favorable 
relationships with people when reliability , flexibility, and 
efficiency levels were so reduced as to result in 
"considerable" industrial impairment warranted a 50 percent 
evaluation.  A 70 percent  rating was provided when the 
ability to maintain effective or favorable relationships was 
"severely" impaired and when the  psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 1999).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the Court emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. at 
207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher, or 50 percent, evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher, or 70 percent, rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1998).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).

The criteria for the next higher, or 50 percent, evaluation 
under the old criteria have not been met or nearly 
approximated at any time.  The medical records indicate that 
the veteran was able to maintain some personal relationships.  
He has a strong marriage and has been married for many years.  
He was rebuilding his relationship with his sons.  He had not 
performed any significant employment since his retirement 
from the police force; however, this was due primarily to a 
nonservice-connected knee disability.  Although VA vocational 
and rehabilitation training was denied in 1996, it was not 
indicated that all types of employment were precluded because 
of the service-connected disability.  Of note, during 
hospitalization in October 1996 and on VA examination in July 
1997, the veteran was assigned a GAF scale score of 60, which 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers of co-workers).  
American Psychiatric Association Diagnostic and  Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV) 
(emphasis added).  This finding is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by 
diagnostic code 9400.  See Massey v. Brown, 7 Vet. App. 204, 
207 (1994).  The Board finds that a GAF scale score of 60 is 
not commensurate with considerable, or rather large in extent 
or degree, social and industrial impairment, as is required 
for the assignment of a 50 percent disability evaluation 
under Diagnostic Code 9400.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Accordingly, the preponderance of the 
evidence is against assigning a higher evaluation prior to 
November 7, 1996, the effective date of the new rating 
criteria.

Under the new criteria, the evidence is in equipoise with 
respect to whether a 50 percent evaluation is warranted.  
38 C.F.R. § 4.7 (1998).  Several symptoms have been described 
which fit the criteria for the 50 percent rating.  For 
example, the veteran often becomes depressed and anxious 
(disturbances of motivation and mood), which affects his 
relationship with his family members (difficulty in 
maintaining effective social relationships).  His affect has 
been described as constricted.  He stuttered when he spoke.  
His mentation seemed slow and his memory, concentration and 
judgment seemed impaired.  The frequency of his panic attacks 
varied from twice a week to about once a month.

While the evidence does support a 50 percent disability 
rating under the revised criteria, the criteria for a 70 
percent rating are not met.  As a result of his service-
connected psychiatric disability, the veteran does not 
exhibit symptoms such as occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  He has more recently 
denied suicidal ideation and is not unable to establish and 
maintain effective work relationships.  As noted above, he 
been assigned a GAF scale score of 60, for only moderate 
impairment in social and industrial relationships.  On mental 
status examination he had consistently been verbal, alert, 
oriented, and appropriately dressed.  He showed insight into 
his anger and control of his actions.  In short, the criteria 
for a 70 percent evaluation under the revised criteria are 
not met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(1998).


ORDER

Entitlement to a disability rating greater than 30 percent 
prior to November 7, 1996, is denied.

Entitlement to a 50 percent disability rating, and not 
higher, from November 7, 1996, for service connected anxiety 
neurosis is granted, subject to controlling regulations 
regarding the payment of monetary benefits. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

